Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 	Such claim limitation(s) is/are: “phase/delay compensation module to produce; phase/delay compensation replica module to” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-20,22,23 are objected to because of the following informalities:  
In claim 1, “N” in the generating N signals should be defined, since it is the first introduction.
Claim 1 recites “...each signal                         
                            
                                
                                    x
                                
                                
                                    p
                                
                            
                        
                    , having an orthogonal frequency division multiplex, OFDM, symbol and cyclic prefix, CP;” should be “...each signal                         
                            
                                
                                    x
                                
                                
                                    p
                                
                            
                        
                    , having an orthogonal frequency division multiplex (OFDM) symbol and cyclic prefix (CP);”. The commas between OFDM and CP should be removed, and OFDM and CP should be in parenthesis.

Claim 3 recites “wherein the number Nf is selected based on at least one of a signal sample rate, a signal bandwidth and the number N of feed forward” should be 
“wherein a number Nf point Fourier transform is selected based on at least one of a signal sample rate, a signal bandwidth and a number N of feed forward paths”.

Claim 6 recites “wherein the number Mp of frequency bins is proportional to the number N of feed forward paths” should be “wherein a number Mp of frequency bins is proportional to a number N of feed forward paths”.  

Claim 7 recites “wherein the number Mp of frequency bins is equal to the number N of feed forward paths times the number Nf of points of X” should be a number Mp of frequency bins is equal to a number N of feed forward paths times a number Nf of points Fourier transform of Xp”.  Examiner believes a number Nf of points Fourier transform of Xp is related to “frequency domain signals Xp”, rather than X.

Claims 2,4,5 are also objected to as being dependent upon an objected base claim.

In claim 8, “N” in the generate N signals should be defined, since it is the first introduction.
Claim 8 recites “...each signal                         
                            
                                
                                    x
                                
                                
                                    p
                                
                            
                        
                    , having an orthogonal frequency division multiplex, OFDM, symbol and cyclic prefix, CP;” should be “...each signal                         
                            
                                
                                    x
                                
                                
                                    p
                                
                            
                        
                    , having an orthogonal frequency division multiplex (OFDM) symbol and cyclic prefix (CP);”. The commas between OFDM and CP should be removed, and OFDM and CP should be in parenthesis.

Claim 10 recites “wherein the number Nf is selected based on at least one of a signal sample rate, a signal bandwidth and the number N of feed forward” should be 
“wherein a number Nf point Fourier transform is selected based on at least one of a signal sample rate, a signal bandwidth and a number N of feed forward paths”.

Claim 11 recites “wherein a length of the CP is selected based on at least one of an anticipated delay of a transmitter circuit n the plurality of transmitter circuits ...” in the plurality of transmitter circuits ....”

Claim 13 recites “wherein the number Mp of frequency bins is proportional to the number N of feed forward paths” should be “wherein a number Mp of frequency bins is proportional to a number N of feed forward paths”.  

Claim 14 recites “wherein the number Mp of frequency bins is equal to the number N of feed forward paths times the number Nf of points of X” should be “wherein a number Mp of frequency bins is equal to a number N of feed forward paths times a number Nf of points Fourier transform of Xp”.  Examiner believes a number Nf of points Fourier transform of Xp is related to “frequency domain signals Xp”, rather than X.

Claims 9,12 are also objected to as being dependent upon an objected base claim.

In claim 15, “N” in the generating N signals should be defined, since it is the first introduction.
Claim 15 recites “inject N signals, x, into N circuit paths...” should be “inject N signals x, into N circuit paths...”. the comma after signals should be removed. 
Claim 15 further recites “...each signal                         
                            
                                
                                    x
                                
                                
                                    p
                                
                            
                        
                    , having an orthogonal frequency division multiplex, OFDM, symbol and cyclic prefix, CP;” should be “...each signal                         
                            
                                
                                    x
                                
                                
                                    p
                                
                            
                        
                    , having an orthogonal frequency division multiplex (OFDM) symbol and cyclic prefix (CP);”. The commas between OFDM and CP should be removed, and OFDM and CP should be in parenthesis.
Claim 15 further recites “...by an Nf  point inverse Fourier transform on a frequency domain signal, X...” should be recites “...by an Nf  point inverse Fourier transform on a frequency domain signal X...”. The comma after signal should be removed.
Claim 15 further recites “perform an Nf point Fourier transform, via an FFT on the output y to produce a Fourier transformed output signal” should be “perform an Nf point Fourier transform, via an FFT on the summed output signal y to produce a Fourier transformed output signal”.

Claim 17 recites “wherein the number Nf is selected based on at least one of a signal sample rate, a signal bandwidth and the number N of circuit paths” should be 
“wherein a number Nf of points Fourier transform is selected based on at least one of a signal sample rate, a signal bandwidth and a number N of circuit paths”.

Claim 18 recites “wherein a length of the CP is selected based on at least one of an anticipated delay of a transmitter circuit and ....” should be “wherein a length of the CP is selected based on at least one of an anticipated delay of a transmitter circuit in the plurality of transmitter circuits and ...” as similar to claim 11.

Claim 20 recites “wherein the number M of frequency bins is proportional to the number N of circuit paths” should be “wherein a number M of frequency bins is proportional to a number N of circuit paths”.  

Claims 16,19 are also objected to as being dependent upon an objected base claim.

Claim 22 recites “a least squares” should be “a least squared”.

Claim 23 recites “...each test signal x, having an orthogonal frequency division multiplex, OFDM, symbol and cyclic prefix, CP...” should be “...each signal x, having an orthogonal frequency division multiplex (OFDM) symbol and cyclic prefix (CP)...”. The commas between OFDM and CP should be removed, and OFDM and CP should be in parenthesis.
Appropriate correction is required.

Allowable Subject Matter
Claims 1,3,6-8,10,11,13-15,17,18,20,22,23 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 2,4,5,9,12,16,19 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: 
f point Fourier transform to a sum of the output signals; splitting the Fourier transformed sum to produce N signals, inputting each signal to a different one of N parallel paths, each parallel path having a phase/delay compensation replica circuit corresponding to 3Attorney Docket No.: 1557-856PUS (P076839US01) a phase/delay compensation circuit and configured to introduce a corresponding first phase and first delay to a respective signal to produce a signal; applying an Nf point Fourier transform to each signal to produce a signal; inputting each of the N signals and a corresponding one of the N signals to a least squared process to produce N corrective signals; and adjusting each phase/delay compensation circuit by a respective one of the N corrective signals to compensate for the unknown phase and unknown delay introduced by each transmitter circuit of the plurality of parallel transmitter circuits in the plurality of parallel paths.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/RAHEL GUARINO/Primary Examiner, Art Unit 2631